Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Elected Invention Allowable, Rejoinder of All Previously Withdrawn Claims
Claim 1 is allowable. Claims 8-9, previously withdrawn from consideration as a result of a restriction requirement, includes all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement of inventions II, as set forth in the Office action mailed on 03/11/2022, is hereby withdrawn and claim 8-9 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Statement of Allowability
Claims 1-2, 4-9, 11-12, 14-15  are ALLOWED, in light of Examiner's Amendment provided below.




Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
Authorization for this examiner’s amendment was given in a telephone interview with Michael J. Shea, Reg. 34,725, on 5/12/2022.
A) Please amend claims in accordance with the attached Examiner Amendment.
B) Please cancel claims 3, 10 and 13 in accordance with the attached Examiner Amendment.


Reasons for Allowance
The following is the Examiner’s statement of reasons for allowance:
Features in the claim are not found in prior art, in conjunction with the entire scope of the claim.  Specifically, 
	the artificial intelligence model is trained/learned based on a weighted sum of a first difference between the sample image and the first final image, a second difference between the sample image and the second final image, a third difference
between the first intermediate image and the second intermediate image.
Cited prior art:
	Kim et al, Dynamic frame resizing with convolutional neural network for efficient video compression, SPIE 2017
	
	Lee et al, Learning with Privileged Information for Efficient Image Super-Resolution, ECCV 2020

	Sun et al, Learned Image Downscaling for Upscaling using Content Adaptive Resampler, IEEE 2020

	Andrei et al, US 20200349681

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ, whose telephone number is (571)270-3382.  The examiner can normally be reached on 9AM-5PM M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK ROZ/Primary Examiner, Art Unit 2669